            CASE 0:20-cr-00252-WMW-HB Doc. 1 Filed 11/04/20 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                                                                   (L    Ao   -a1a 1,t;tno/lt$
UNITED STATES OF AMERICA.                              INDICTMENT

                     Plaintiff,                        l8 U.s.c. $ e82(a)(l)
                                                       l8 U.S.c. $ l9s6(a)(l)
               v.                                      r8 u.s.c. $ 1956(h)
                                                       2l U.s.c. $ 8al(aXl)
(l) scoTT     JOEL vELrsEK,                            2l u.s.c. $ 841(bxlxA)
                                                       2l u.s.c. $ 84r(bxlxB)
(2) ELIZABETH REEVES SPORLEDE&                         2l u.s.c. $ 846
                                                       2l u.s.c. $ 851
(3) DEL COREY CRANDELL,                                2l u.s.c. $ 853
(4) LESLIE MARIE CLOUD,

(5) RAMON DIEGO PACFIECO, and

(6) NTCOLE LEE CHAPARRO,

                     Defendants.

      THE LINITED STATES GRAND JURY CHARGES THAT:

                                       COUNT     1
                    (Conspiracy To Distribute a Controlled Substance)

       l.      Beginning in or about July 2017 and continuing through the date of this

Indictment,.in the State and District of Minnesota and elsewhere, the defendants,

                             SCOTT JOEL VELISEK,
                        ELIZ ABETH REEVES SPORLEDER,
                            DEL COREY CRANDELL,
                             LESLIE MARIE CLOUD,
                          RAMON DIEGO PACHECO, and
                            NICOLE LEE CHAPARRO

did knowingly and intentionally conspire with each other and with otherS known and




                                                                          I iloY 04 n20
             CASE 0:20-cr-00252-WMW-HB Doc. 1 Filed 11/04/20 Page 2 of 5



U.S. v. Scott Joel Velisek. et al.


amount ofmethamphetamine, a controlled substance, in violation ofTitle 21, United States

Code, Sections       8al(a)(l) and 846.

                  Ouantities of Controlled Substances Involved in the Conspiracy

         2.        With respect to defendants SCOTT JOEL VELISEK, ELIZABETH

REEVES SPORLEDER, DEL COREY CRANDELL, and LESLIE MARIE CLOUD,

their conduct, which included the reasonably foreseeable conduct of other members of the

conspiracy, involved 500 grams or more of a mixture or substance containing a detectable

amount ofmethamphetamine, a controlled substance, in violation ofTitle 21, United States

Code, Section 841(bXlXA).

         3.        With respect to defendant RAMON DIEGO PACHECO and NICOLE

LEE CHAPARRO, their conduct, which included the reasonably foreseeable conduct of

other members of the conspiracy, involved 50 grams or more of a mixfure or substance

containing a detectable amount of methamphetamine, a conftolled substance, in violation

of Title 21, United States Code, Section 841(bXlXB).

                                             COUNT 2
                               (Conspiracy To Commit Money Laundering)

         4.        From at least as early as 2018 and continuing through the date of this

Indictment, in the State and District of Minnesota and elsewhere, the defendant,

                                      SCOTT JOEL VELISEK,

did knowingly and willfully combine, conspire and agree with others known and unknown

to the Grand Jury, to conduct and attempt to conduct financial transactions affecting

interstate and foreign commerce, which transactions involved proceeds         of a specified
            CASE 0:20-cr-00252-WMW-HB Doc. 1 Filed 11/04/20 Page 3 of 5



U.S. v. Scon Joel Velisek. et al.


unlawful activity, that is, drug trafficking, knowing that the property involved in the

financial transactions represented the proceeds of some form of unlawful activity, with the

intent to promote the carrying on of said specified unlawful activity in violation of Title

18, United States Code, Section       1956(a)(l)(Axi), and knowing that the transactions were

designed in whole or in part to conceal and disguise the nature, the location, the source, the

ownership, and the control of the proceeds of said specified unlawful activity, in violation

of Title 18, United States Code, Section 1956(aXl)(BXi).

         All in violation of Title   18, United States Code, Section 1956(h).

                 INFORMATION TO ESTABLISH PRIOR CONVICTION
                        (Defendant SCOTT JOEL VELISEK)

         Before committing the offense charged in Count      I of this Indictment,     the defendant,

                                     SCOTT JOEL VELISEK,

was convicted of the following offense, which is a serious drug felony which has become

final, and for which he served more than 12 months of imprisonment, and for which he was

released from serving any term of imprisonment related to that offense within 15 years               of

the commencement of the instant offenses, that is,

                   ?: itF';9" Jii}iaditfirin ". ..C{; -ea,i -l-              -'Dit-etf4liitp-intsfif -
 tCii,T-o'4.
 h -.lls r p
                       "       raktrW. f-': I -.!. .--.: {'f .'+i !
                                                                      'r1l
                                                                             ?bnidi.#oui,)i ,' "I *
                    ". ^ ,,fq,
  Third-Degree Drug Sale in            Goodhue County, Minnesota             May 9, 201I
  violation of Minn. Stat.             (Case No. 25-CR- 10-720)
  6152.023. subd. I

As a result of that conviction, defendant SCOTT JOEL VELISEK is subject to increased

punishment under Title 21, United States Code, Section 851.
                CASE 0:20-cr-00252-WMW-HB Doc. 1 Filed 11/04/20 Page 4 of 5



II   S v Scott Joel Velisek el al

                                      FORFEITURE ALLEGATIONS

           Counts    I and 2 of this Indictment are hereby realleged   and incorporated as   if fully

set forth herein by reference, for the purpose of alleging forfeitures pursuant to Title 21,

United States Code, Section 853(a) and Title 18, United States Code, Section 982(aXl).

           If convicted of Count I of this Indictment, the defendants,

                                          SCOTT JOEL VELISEK,
                                    ELTZ ABETH RBE VE S SPORLEDER,
                                         DEL COREY CRANDELL,
                                         LESLIE MARIE CLOUD,
                                      RAMON DIEGO PACHECO, and
                                        NICOLE LEE CHAPARRO

shall forfeit to the United States, pursuant to Title 2 I , United States Code, Section 853(aX I )

and (2), any and all property constituting, or derived from, any proceeds the defendants

obtained directly or indirectly as a result of said violations, and any and all property used,

or intended to be used, in any manner or part to commit or to facilitate the commission           of

said violations.

           If convicted of Count 2 of this Indictment. the defendant.

                                        SCOTT JOEL VELISEK,

shall forfeit to the United States any property, real or personal, involved in such offenseo

and any property traceable to such property, pursuant to Title 18, United States Code,

Section 982(aXl).

           If   any of the above-described forfeitable property is unavailable for forfeiture, the

United States intends to seek the forfeiture of substitute property as provided for in Title

21, United States Code, Section 853(p).
             CASE 0:20-cr-00252-WMW-HB Doc. 1 Filed 11/04/20 Page 5 of 5



U.S. v. Scott Joel Velisek. et al.


                                     A TRUE BILL




UNITED STATES              ATTORNEY          FOREPERSON
